Blandeord, Justice.
Melson sued Palmer on several promissory notes, the consideration of which, as therein specified, being for rent.
Palmer filed his defence, which was, in substance, as follows: That his wife was the grand daughter of Melson,. the payee in the notes, and that she, being greatly indebted, conveyed her land to her grand father to avoid the payment of her debts; that when defendant married her, she-was living on the land, and he, defendant, gave the notes sued on to Melson, but that there was no consideration; as the land belonged to his wife, the deed which she had made to Melson was fraudulent and void.
*804Upon demurrer, the court struck this answer, and defendant excepted and assigns error thereon.
The deed, whether it be fraudulent and void as to creditors, is good between the parties, as the grantor attorned to the grantee as his tenant; and when Palmer intermarried with, the grantor and rented the land from Melson, the grantee, and gave these notes for the rent, he will not be heard to deny his landlord’s title, but he is estopped from so doijig. So we think the court did right in strildng the defence tef plaintiff in error.
Judgment affirmed.